Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the applicant's communication filed on 07/28/2022. In virtue of this communication, claims 1-3 filed on 07/28/2022 are currently pending in the instant application.
Claims 1-3 are amended.
Claims 4-5 are newly added.
No claim cancelation. 
                                                    
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 05/31/2022 is in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered:
-With regard to rejection under 35 USC § 112(b), the rejection is withdrawn in view of the amendment filed on 07/28/2022.
-With regard to rejection under 35 USC § 101, the arguments are not persuasive, the amended limitation, issuing an alarm based on the correct answer data, is outputting the result of the calculation and it does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the additional element of using alarm generator to issue an alarm amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

-With regard to rejection under 35 USC § 103, the arguments are moot because the new ground of rejection necessitated by the amendments filed on 07/28/2022.

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) acquiring image of a vehicle and receiving a data for supervised learning and creating teaching data for the supervised learning by user. The limitation receiving data for supervised learning and creating data for supervised learning, under its broadest reasonable interpretation, can be done by a user, there is no application in the claim limitation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of human activity, then it falls within the "certain method of organizing human activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 	This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of abstract idea into practical application, the additional element of using camera to acquire an image and using alarm generator to issue an alarm amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2019/0272433), in view of Avedisov et al. (US 2020/0286382,) further in view of IKEDA (US 2009/0182505).

As per claim 1, A teaching data creation device comprising: (Yu, Fig. 2, ¶ [0052])
“an acquisition unit configured to acquire an image of a vehicle in surroundings, the 5image being captured by a vehicle-mounted camera;” (Yu, ¶[0032], discloses image capture devices, ¶ [0033], discloses the cameras may include one or more devices configured to capture a plurality of images of the environment of the vehicle 105.¶[0052], discloses the training image data collection system 201 can include an array of perception information gathering devices or sensors that may include image generating devices (e.g., cameras), ¶ [0053], discloses the image data collection system 201 can collect actual trajectories of vehicles, moving or static objects, roadway features, environmental features, and corresponding ground truth data under different scenarios. The different scenarios can correspond to different locations, different traffic patterns, different environmental conditions, and the like. The image data and other perception data and ground truth data collected by the data collection system 201 reflects truly realistic, real-world traffic information related to the locations or routings, the scenarios, and the vehicles or objects being monitored. Using the standard capabilities of well-known data collection devices, the gathered traffic and vehicle image data and other perception or sensor data can be wirelessly transferred (or otherwise transferred) to a data processor of a standard computing system, upon which the image data collection system 201 can be executed)
 “a reception unit configured to receive correct answer data for supervised learning, in relation to the vehicle shown in the image acquired by the acquisition unit;” (Yu, ¶ [0054], discloses a manual annotation data collection system 203 is provided to apply labels to features found in the training images collected by the data collection system 201. These training images can be analyzed by human labelers or automated processes to manually define labels or classifications for each of the features identified in the training images. The manually applied data can also include object relationship information including a status for each of the objects in a frame of the training image data.)
 “and a creation unit configured to create teaching data for supervised learning, the teaching data being a combination of the image acquired by the acquisition unit and the correct answer 10data received by the reception unit,” (¶[0055], discloses The traffic and vehicle image data and other perception or sensor data for training, the feature label data, and the ground truth data gathered or calculated by the training image data collection system 201 and the object or feature labels produced by the manual annotation data collection system 203 can be used to generate training data, which can be processed by the autonomous vehicle occlusion detection system 210 in the offline training phase. For example, as well-known, classifiers, models, neural networks, and other machine learning systems can be trained to produce configured output based on training data provided to the classifiers, models, neural networks, or other machine learning systems in a training phase.)
Yu does not explicitly disclose the following which would have been obvious in view of Avedisov from similar field of endeavor “wherein the reception unit is configured to receive, as the correct answer data, a type of the vehicle shown in the image, and a position and a size of a region, in the image, in which the vehicle is shown.” (Avedisov, ¶ [0081] discloses creating a trained model using a training data, wherein the training data comprises non-camera data that describes the object, such as (1) a location and a size of the object in the initial image and (2) a type of object in the initial image. ¶ [0082], discloses trained model created based on user identifying the location, the size and the type of the object.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Avedisov technique of vehicle surrounding monitoring into Yu technique to provide the known and expected uses and benefits of Avedisov technique over vehicle occlusion detection technique of Yu. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Avedisov to Yu in order to avoid accident while driving. (Refer to Avedisov paragraph [0002].)

Yu as modified by Avedisov does not disclose the following which would have been obvious in view of Ikeda from similar field of endeavor “an alarm generator configured to issue an alarm based at least in part on the correct answer data” (Ikeda, ¶ [0039], discloses determining whether the detected obstacle is two-wheeled vehicle (i.e., Automotive vehicle, motor cycle, etc.), further ¶ [0042], discloses after determining the detected obstacle is actually two-wheeled vehicle, the dangerous area setting means detects the position and size of the contact dangerous area is determined, furthermore, based on above analysis the second warning sound different form the first warning sound is being outputted. Furthermore, please see Fig. 8 and related text.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Ikeda technique of vehicle surrounding monitoring into Yu as modified by Avedisov technique to provide the known and expected uses and benefits of Ikeda technique over vehicle occlusion detection technique of Yu as modified by Avedisov. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Ikeda to Yu as modified by Avedisov in order to provide a system that reacts and avoids obstacles and increases the traveler’s safety. Refer to Ikeda, ¶ [0006].
As per claim 4, in view of claim 1, Yu as modified by Avedisov as modified by Ikeda discloses “wherein the alarm is issued to a driver via a human machine interface.” (Ikeda, ¶ [0030], discloses a warning device (a speaker as a warning means according to the present embodiment) which warns the passenger of various types of information with sounds.)

As per claim 5, in view of claim 4, Yu as modified by Avedisov as modified by Ikeda discloses “wherein the human machine interface is a display device or an audio output device” (Ikeda, ¶ [0030], discloses a warning device (a speaker as a warning means according to the present embodiment) which warns the passenger of various types of information with sounds.)


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2019/0272433), in view of Avedisov et al. (US 2020/0286382).

15As per claiA As per claim 2, Yu discloses “an image classification device comprising:  an acquisition unit configured to acquire a target image to be classified, the target image being captured by a vehicle-mounted camera;” (Yu, ¶ [0050], supervised learning methods are used for classification of objects, object features, and object relationships captured in a set of input images. Supervised learning methods)
 “and a classification unit configured to classify the target image” (Yu, Fig. 7, 8, ¶ [0067], disclosing the autonomous vehicle occlusion detection system 210 can receive real-world image data, including static images and image sequences, from the image data collection system 205. The image data collection system 205 can include an array of perception information gathering devices, sensors, and/or image generating devices on or associated with an autonomous vehicle, similar to the perception information gathering devices of the image data collection system 201, except that image data collection system 205 collects real-world image data and not training image data. As described in more detail herein, the autonomous vehicle occlusion detection system 210 can process the input real-world image data with the plurality of trained classifiers 211/212 to produce vehicle object occlusion data 220, which can be used by other autonomous vehicle subsystems to configure or control the operation of the autonomous vehicle.)
“teaching data created by a teaching data creation device comprising: an acquisition unit configured to acquire an image of a vehicle in surroundings, the image being captured by a vehicle-mounted camera;” (Yu, ¶[0032], discloses image capture devices, ¶ [0033], discloses the cameras may include one or more devices configured to capture a plurality of images of the environment of the vehicle 105.¶[0052], discloses the training image data collection system 201 can include an array of perception information gathering devices or sensors that may include image generating devices (e.g., cameras), ¶ [0053], discloses the image data collection system 201 can collect actual trajectories of vehicles, moving or static objects, roadway features, environmental features, and corresponding ground truth data under different scenarios. The different scenarios can correspond to different locations, different traffic patterns, different environmental conditions, and the like. The image data and other perception data and ground truth data collected by the data collection system 201 reflects truly realistic, real-world traffic information related to the locations or routings, the scenarios, and the vehicles or objects being monitored. Using the standard capabilities of well-known data collection devices, the gathered traffic and vehicle image data and other perception or sensor data can be wirelessly transferred (or otherwise transferred) to a data processor of a standard computing system, upon which the image data collection system 201 can be executed)
“a reception unit configured to receive correct answer data for supervised learning, in relation to the vehicle shown in the image acquired by the acquisition unit;” Yu, ¶ [0054], discloses a manual annotation data collection system 203 is provided to apply labels to features found in the training images collected by the data collection system 201. These training images can be analyzed by human labelers or automated processes to manually define labels or classifications for each of the features identified in the training images. The manually applied data can also include object relationship information including a status for each of the objects in a frame of the training image data.)
“and a creation unit configured to create teaching data for supervised learning, the teaching data being a combination of the image acquired by the acquisition unit and the correct answer 10data received by the reception unit,” (¶[0055], discloses The traffic and vehicle image data and other perception or sensor data for training, the feature label data, and the ground truth data gathered or calculated by the training image data collection system 201 and the object or feature labels produced by the manual annotation data collection system 203 can be used to generate training data, which can be processed by the autonomous vehicle occlusion detection system 210 in the offline training phase. For example, as well-known, classifiers, models, neural networks, and other machine learning systems can be trained to produce configured output based on training data provided to the classifiers, models, neural networks, or other machine learning systems in a training phase.)

  Yu does not explicitly disclose the following which would have been obvious in view of Avedisov from similar field of endeavor “the classifier being trained using a teaching data comprising a type of a vehicle shown in the target image, a lane in which the vehicle is located, and a distance 20between the vehicle and a subject vehicle.” (Avedisov, ¶ [0081] discloses creating a trained model using a training data, wherein the training data comprises non-camera data that describes the object, such as (1) a location and a size of the object in the initial image and (2) a type of object in the initial image. ¶ [0082], discloses trained model created based on user identifying the location, the size and the type of the object.)
“wherein the reception unit is configured to receive, as the correct answer data, a type of the vehicle shown in the image, and a position and a size of a region, in the image, in which the vehicle is shown.” (Avedisov, ¶ [0081] discloses creating a trained model using a training data, wherein the training data comprises non-camera data that describes the object, such as (1) a location and a size of the object in the initial image and (2) a type of object in the initial image. ¶ [0082], discloses trained model created based on user identifying the location, the size and the type of the object.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Avedisov technique of vehicle surrounding monitoring into Yu technique to provide the known and expected uses and benefits of Avedisov technique over vehicle occlusion detection technique of Yu. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Avedisov to Yu in order to avoid accident while driving. (Refer to Avedisov paragraph [0002].)

As per claim 3, Yu discloses “An image classification method comprising: acquiring a target image to be classified,” (Yu, ¶ [0050], supervised learning methods are used for classification of objects, object features, and object relationships captured in a set of input images. Supervised learning methods)
 “the target image being captured by a vehicle- mounted camera;” Yu, ¶ [0032], discloses image capture devices, ¶ [0033], discloses the cameras may include one or more devices configured to capture a plurality of images of the environment of the vehicle 105.)
 “classify the target image” (Yu, Fig. 7, 8, ¶ [0067], disclosing the autonomous vehicle occlusion detection system 210 can receive real-world image data, including static images and image sequences, from the image data collection system 205. The image data collection system 205 can include an array of perception information gathering devices, sensors, and/or image generating devices on or associated with an autonomous vehicle, similar to the perception information gathering devices of the image data collection system 201, except that image data collection system 205 collects real-world image data and not training image data. As described in more detail herein, the autonomous vehicle occlusion detection system 210 can process the input real-world image data with the plurality of trained classifiers 211/212 to produce vehicle object occlusion data 220, which can be used by other autonomous vehicle subsystems to configure or control the operation of the autonomous vehicle.)
“acquiring by an acquisition unit an image of the vehicle in surroundings, the image being captured by the vehicle-mounted camera;” (Yu, ¶[0032], discloses image capture devices, ¶ [0033], discloses the cameras may include one or more devices configured to capture a plurality of images of the environment of the vehicle 105.¶[0052], discloses the training image data collection system 201 can include an array of perception information gathering devices or sensors that may include image generating devices (e.g., cameras), ¶ [0053], discloses the image data collection system 201 can collect actual trajectories of vehicles, moving or static objects, roadway features, environmental features, and corresponding ground truth data under different scenarios. The different scenarios can correspond to different locations, different traffic patterns, different environmental conditions, and the like. The image data and other perception data and ground truth data collected by the data collection system 201 reflects truly realistic, real-world traffic information related to the locations or routings, the scenarios, and the vehicles or objects being monitored. Using the standard capabilities of well-known data collection devices, the gathered traffic and vehicle image data and other perception or sensor data can be wirelessly transferred (or otherwise transferred) to a data processor of a standard computing system, upon which the image data collection system 201 can be executed)
“receiving, by a reception unit, correct answer data for supervised learning, in relation to the vehicle shown in the target image;” (Yu, ¶ [0054], discloses a manual annotation data collection system 203 is provided to apply labels to features found in the training images collected by the data collection system 201. These training images can be analyzed by human labelers or automated processes to manually define labels or classifications for each of the features identified in the training images. The manually applied data can also include object relationship information including a status for each of the objects in a frame of the training image data.)
“creating teaching data for supervised learning by a creation unit, the teaching data being a combination of the target image acquired and the correct answer data” (Yu, ¶[0055], discloses The traffic and vehicle image data and other perception or sensor data for training, the feature label data, and the ground truth data gathered or calculated by the training image data collection system 201 and the object or feature labels produced by the manual annotation data collection system 203 can be used to generate training data, which can be processed by the autonomous vehicle occlusion detection system 210 in the offline training phase. For example, as well-known, classifiers, models, neural networks, and other machine learning systems can be trained to produce configured output based on training data provided to the classifiers, models, neural networks, or other machine learning systems in a training phase.)
 Yu does not explicitly disclose the following which would have been obvious in view of Avedisov from similar field of endeavor “the classifier being trained using a teaching data comprising a type of a vehicle shown in the target image, a lane in which the vehicle is located, and a distance 20between the vehicle and a subject vehicle.” (Avedisov, ¶ [0081] discloses creating a trained model using a training data, wherein the training data comprises non-camera data that describes the object, such as (1) a location and a size of the object in the initial image and (2) a type of object in the initial image. ¶ [0082], discloses trained model created based on user identifying the location, the size and the type of the object.)
“receiving, by the reception unit, as the correct answer data, a type of the vehicle shown in the target image, and a position and a size of a region, in the image, in which the vehicle is shown.” (Avedisov, ¶ [0081] discloses creating a trained model using a training data, wherein the training data comprises non-camera data that describes the object, such as (1) a location and a size of the object in the initial image and (2) a type of object in the initial image. ¶ [0082], discloses trained model created based on user identifying the location, the size and the type of the object.)


Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Avedisov technique of vehicle surrounding monitoring into Yu technique to provide the known and expected uses and benefits of Avedisov technique over vehicle occlusion detection technique of Yu. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Avedisov to Yu in order to avoid accident while driving. (Refer to Avedisov paragraph [0002].)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661